Citation Nr: 1412323	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-19 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for cardiac disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1971, including service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which reviewed the Veteran's claim pursuant to Nehmer v. United States Veterans' Administration, 721 F. Supp. 1404 (N.D. Cal. 1989).  This matter was remanded in February 2013 for additional development.

In May 2013, the Veteran submitted additional evidence without a waiver.  The Board sought clarification from the Veteran as to whether he wanted to waive this information or have it initially reviewed by the RO.  In February 2014, the Veteran indicated that he waived his right to have his case remanded to the agency of original jurisdiction for review and requested that the Board proceed with adjudication of his appeal.


FINDINGS OF FACT

1.  Although the Veteran served in Vietnam, and is thus presumed to have been exposed to herbicides (to include Agent Orange), cardiomyopathy is not among the disabilities recognized by VA as etiologically related to herbicide exposure.

2.  Heart disability was not manifested during service, and current heart disability is not otherwise causally related to service.


CONCLUSION OF LAW

Cardiac disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred or aggravated by such service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 U.S.C.A. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in an October 2010 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in October 2010, which was prior to the April 2011 rating decision.   Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  The October 2010 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  Service treatment records (STRs), service personnel records, and postservice private and VA treatment records are associated with the record.  The Board notes that in February 2013, the Board remanded, in part, to obtain additional treatment records.  In March 2013, the Veteran was advised to complete authorizations so that VA could obtain additional treatment information.  Such forms were not submitted.  Accordingly, the Board finds that no additional efforts in this regard are warranted.  Additionally, the Veteran was afforded VA examinations in November 2010 and March 2013.  Thus, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.  

The Veteran's main contention is that he has cardiac disability and that service connection is therefore warranted based on the presumption of herbicide exposure for Vietnam veterans.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury or disease that was incurred coincident with service in the Armed Forces.     38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.  Generally, service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  However, applicable regulations set forth presumptions for certain disabilities.

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A.                § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).
 
Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R.        §§ 3.307(a)(6), 3.309(e).  The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft- tissue sarcomas. However, sarcomas of the skin are not among those for which the presumption is available.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Chloracne or other acneform disease consistent with chloracne must manifest to a degree of ten percent or more within one year after the last date of exposure to an herbicide agent.           38 C.F.R. § 3.307 (a) (6).
 
In addition, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).  Thus, a presumption of service connection arises for a Vietnam Veteran (presumed exposed to Agent Orange) who develops one of the aforementioned conditions.
 
Claims based on herbicide exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act of 1991 (in part) directed the Secretary of Veteran Affairs to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.
 
Whenever the Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  In response to five NAS reports (and a special interim report), the Secretary published notices of these determinations in January 1994, August 1996, November 1999, January 2001, June 2002, May 2003, March 2005 and, most recently in July 2009.
 
In July 2009, NAS published another report, entitled "Veterans and Agent Orange: Update 2008" (Update 2008).  Consistent with prior reports of NAS, Update 2008 again found that there was "sufficient evidence of an association" between herbicide exposure and five categories of diseases in Veterans and "limited/suggestive evidence" of an association between herbicide exposure and six other categories of diseases in Veterans.  The presumptions of service connection for each of these diseases were discussed above.
 
Update 2008 also categorized certain health outcomes as having inadequate or insufficient evidence to determine whether they may be associated with herbicide exposure.  In December 2010, the Secretary of Veterans Affairs published determinations regarding these diseases, based on all available evidence in Update 2008 and prior NAS reports.  The Secretary determined that a positive association between exposure to herbicides and skin cancers, to include basal and squamous cell cancers, does not exist.  The Secretary also reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (June 12, 2007). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service personnel records reflect that he served in the Republic of Vietnam from May 1969 to April 1970.  Thus, the Veteran is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, cardiomyopathy is not among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Therefore, presumptive service connection for cardiomyopathy as due to Agent Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's STRs reflect a report of chest pains on exertion and shortness of breath in service, however, there are no diagnoses or notations of treatment related to the heart while in service.  Specifically, a March 1971 clinical entry documents complaints of chest pain of two weeks duration; the impression was musculoskeletal chest wall pain.  On June 1971 separation examination, the Veteran's heart was normal on clinical evaluation.

In connection with an unrelated claim filed by the Veteran shortly after discharge from service, the Veteran underwent VA examination in May 1972.  His heart was reported to be normal size, rate and rhythm with no murmurs no cardiac symptomatology.   A chest x-ray was normal.  The Veteran did not report any cardiac complaints, nor did he give a history of having been diagnosed with a heart disorder. 

A December 1991 private treatment record notes an impression of dilated ischemic cardiomyopathy.  It was also noted that mitral valve prolapse had reportedly been diagnosed 7-8 years prior for assessment of chest pressure.  This impression is also noted in VA treatment records (located on Virtual VA).

A stress test conducted in November 2010 was abnormal and could not be used to evaluate for changes consistent with ischemia due to baseline left bundle branch block.

On November 2010 VA ischemic heart disease examination, the examiner noted that the Veteran does not have ischemic heart disease.  The examiner stated that the Veteran has severe dilated cardiomyopathy with a very low ejection fraction of 20-25%, which was originally diagnosed in 1991.  The examiner further noted that a heart catheterization at that time showed normal coronary arteries and the Veteran has not had a repeat catheterization since.  

In March 2011, the examiner submitted an addendum opinion as to whether the Veteran's diagnosed cardiomyopathy is ischemic in nature.  The examiner opined that it is not ischemic in nature.  He stated that there is no doubt that the Veteran has a severe dilated cardiomyopathy, as evidenced by echocardiogram report dated in November 2010.  The examiner stated that a stress test performed in November 2010 could not be assessed for ischemia due to an EKG abnormality (left bundle branch block).  He noted that while coronary artery disease (ischemic heart disease) can be a cause of dilated cardiomyopathy, the coronary artery disease is readily apparent at the time the cardiomyopathy is first diagnosed.  However, in the case of this Veteran, at the time his cardiomyopathy was diagnosed in 1991, a heart catheterization showed normal coronary arteries.  The examiner stated that this finding alone demonstrates that his cardiomyopathy is not the result of coronary artery disease, and hence, is not ischemic in nature.  He stated that the chest pain, fatigue with exertion, dyspnea with exertion, dizziness or syncope cannot be used as indicators of ischemic heart disease since all of these symptoms can be manifestations of non-ischemic dilated cardiomyopathy.  

In July 2013, the Veteran submitted a statement indicating that he served in an area that was heavily sprayed with Agent Orange and upon return to civilian life in 1973, developed a heart condition.

On March 2013 VA examination for ischemic heart disease, the examiner specifically indicated that the Veteran did not have ischemic heart disease.  Cardiomyopathy and supraventricular arrhythmia were diagnosed.  The examiner stated that the Veteran has never had any diagnostic tests that revealed ischemic heart disease, but that he did have a heart catheter in the 1990s that revealed a cardiomyopathy.  The examiner further noted that the Veteran has not presented any scientific literature proving a connection between Agent Orange and cardiomyopathy.  He noted that his research of the scientific literature did not reveal any studies in humans that show such a connection.  He concluded that there is still no scientific proof that agent orange/dioxin causes cardiomyopathy in humans and further, there is no evidence that the Veteran has ischemic heart disease. 

In May 2013, the Veteran several articles regarding cardiomyopathy and exposure to toxins.

A review of the record, including both VA and private treatment records, reflects that the Veteran has a current diagnosis of cardiomyopathy.  What is left for determination is whether the Veteran's cardiomyopathy is related to service.  

The Board first acknowledges the documented complaints of chest pain during service.  However, military medical personnel did not diagnose any heart problem; rather, the complaints were determined to be musculoskeletal in nature.  This is supported by the finding of a clinically normal heart on subsequent discharge examination as well as the normal findings on VA examination in May 1972, some ten months after discharge.  

At this point the Board notes certain statements by the Veteran to the effect that a heart disorder was diagnosed by private physicians just after discharge from service.  However, his assertions in this regard are not supported by the evidence which shows not only a normal examination in Mary 1972, but by the fact that he did not file a claim for heart disability at the time he filed an unrelated claim.  In fact, he did not file a claim for heart disability for a number of years after service.  This suggests that the Veteran himself did not believe he had any heart disorder related to service for some years after service.  It may very well be the Veteran's memory as to the time of first seeking medical treatment for a heart disorder is somewhat inaccurate due to the passage of time.  However, the preponderance of the evidence is against a finding that heart disability was manifested during service or within one year of discharge from service. 

The Veteran has also advanced a contention that his disability is due to exposure to Agent Orange.  However, the medical evidence persuasively shows that he does not have ischemic heart disease.  Moreover, the March 2013 medical opinion is against a finding that the Veteran's current cardiac disability is otherwise related to exposure to Agent Orange.  This opinion was based on a review of scientific literature, and there is no contrary medical opinion of record.  

After a thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim for service connection for cardiac disability.  Therefore, the appeal in this matter must be denied.


ORDER

Entitlement to service connection for cardiac disability is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


